On the Merits.
Levy, J.
This is purely and simply a possessory action. The evidence shows that the plaintiff had the actual possession of the land for more than a year prior to the alleged eviction, in herself, and through her vendor and agent, and was disturbed and evicted in her possession within a year prior to the institution of the suit. The requirements of the law which justified a resort to this action, areTulfillod, and the proof sustains the judgment of the lower court.
The title to the land was not, and could not bo inquired into in this action.
The judgment appealed from is, therefore, affirmed at costs of appellant in both Courts.